Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/28/2022 has been entered. Claims 1-13 and 17-20 are canceled. Claims 14-16 and 21 remain pending in the application. Claim 16 is withdrawn from further consideration pursuant to 37 CFR l.142(b), as being drawn to a nonelected Sub Ill - Species II, fuel is injected perpendicularly to the air admission duct axis.
Applicant’s amendments have overcome all objections and 112b rejections set forth in the Non-Final Office Action mailed 08/16/2022.

Claim Objections
Claims 14 and 21 are objected to because of the following informalities.  
Regarding claim 14, on ll. 2-3, the recitation “the direct fuel injection system comprising a plurality of fuel injector blocks, each of which includes” is believed to be in error for - - the direct fuel injection system comprising a plurality of fuel injector blocks, each fuel injector blocks of [[which]] the plurality of fuel injector blocks includes - -
Regarding claim 21, on ll. 1-2, the recitation “in which each fuel injector block of the plurality of fuel injector blocks has a hexagonal outer profile” is believed to be in error for - - each of said fuel injector block 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer 20110016871 in view of Abd El-Nabi 20160290650 and Hori KAWA 20170284677.

Regarding claim 14, Kraemer teaches the invention as claimed: a direct fuel injection system
(32) for injecting a hydrogen fuel (p. 3, [0029]) into a gas turbine combustor (30), the direct fuel injection system (32) comprising a plurality of fuel injector (annotated Fig. 7), each of which (see claim interpretation in claim objection; each fuel injector of the plurality of fuel injector in annotated Fig. 7) includes: 
an air admission duct (64) having an inlet (annotated Fig. 7) for receiving an air from a diffuser (annotated Fig. 3), an outlet (110) for delivering the air into the gas turbine combustor (30) and a central axis (annotated Fig. 7) extending from said inlet (annotated Fig. 7) to said outlet (110); 
a plurality of fuel admission apertures (108s) that are located around a periphery (Fig. 7 and the opening 108 may be disposed adjacent to the opening 110, p. 5, [0043]) of the outlet (110) of the air admission duct (64), the plurality of fuel admission apertures (108s) being configured to inject the
hydrogen fuel (p. 3, [0029]).

    PNG
    media_image1.png
    814
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    623
    900
    media_image2.png
    Greyscale

Kraemer does not teach a plurality of fuel injector blocks, a single fuel admission aperture that is located continuously and completely around the periphery of the outlet of the air admission duct and is configured to inject the hydrogen fuel onto a jet shear layer formed at the outlet of the air admission duct.
However, Abd El-Nabi teaches a fuel injection system (308) comprising a plurality of fuel injectors (158s), each fuel injectors (each 158) of the plurality of fuel injectors (158s) includes: an air admission duct (pipe 148 is configured to deliver a mixture 128 comprising an air, [0027]), a plurality of fuel admission apertures (154s) that are located surround (as shown in Fig. 3) of the outlet (164) of the air admission duct (pipe 148) and configured to inject a fuel ([0024]). Abd El-Nabi also teaches an alternative embodiment of the fuel injection system comprising a single fuel admission aperture (annular gas 254) that is located continuously and completely around (annular gas 254) the periphery (a circumference 265) of the outlet (264) of the air admission duct (pipe 148) and is configured to inject the fuel ([0040]) rather than the plurality of openings (154s).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Kraemer with the teaching of Abd El-Nabi’ single fuel admission aperture (Abd El-Nabi, annular gas 254) instead of the plurality of fuel admission apertures (Kraemer, 108s), wherein the single fuel admission aperture (Abd El-Nabi, annular gas 254) is located continuously and completely around (Abd El-Nabi, annular gas 254) the periphery (Kraemer, edge of the outlet 110) of the outlet (Kraemer, 110) of the air admission duct (Kraemer, 64) and is configured to inject the hydrogen fuel (Kraemer, p. 3, [0029]) to improve the fuel injection system (micromixer system) to enhance a turndown capability of a turbine system comparing a conventional fuel injection system, which provides a narrow range of a ratio of the fuel to air, depending on operating conditions of the turbine system (Abd El-Nabi, [0003-0004]).
Kraemer in view of Abd El-Nabi does not teach a plurality of fuel injector blocks, a single fuel admission aperture is configured to inject the hydrogen fuel onto a jet shear layer formed at the outlet of the air admission duct.
However, HORI KAWA teaches a fuel injection system (12) comprising a plurality of fuel injector
blocks (30s) to inject a hydrogen fuel (p. 1, [0004]) to a gas turbine combustor (11), each fuel injector block (each 30) of the plurality of fuel injector blocks (30s) includes a fuel injector (31), wherein a hydrogen fuel ([0004]) can be supplied to each fuel injector block (30) of a plurality of fuel injector blocks (30s) and a number of the plurality of fuel injector blocks can be changed ([0051]) depending on the running state of the gas turbine (100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Kraemer in view of Abd El-Nabi with the teaching of HORIKAWA's plurality of fuel injector blocks (HORI KAWA, 30s) for the fuel injection system (Kraemer, 32) and each fuel injector block of the plurality of fuel injector block (HORIKAWA, 30s) comprising a fuel injector (Kraemer, annotated Fig. 7) to inject the hydrogen fuel (Kraemer, p. 3, [0029]) to the combustor (Kraemer, 30) to facilitate the adjustment of the number of the plurality of the fuel injector blocks depending on the running state of the gas turbine (HORI KAWA, [0051]) and reduce the generation amount of NOx (HORI KAWA, [0058]).
Kraemer in view of Abd El-Nabi and HORI KAWA is silent on a single fuel admission aperture is configured to inject the hydrogen fuel onto a jet shear layer formed at the outlet of the air admission duct.
It is noted that a jet shear layer is inherently formed any time two flows of different speeds make contact at their boundary, due to viscous dissipation. As to the recitation of the fuel being hydrogen, it has been held that "inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims" (MPEP 2115 [R-2]).
Thus, the single fuel admission aperture (as taught by Kraemer in view of Abd El-Nabi and HORI KAWA) is configured to inject the hydrogen fuel (Kraemer, p. 3, [0029]) onto a jet shear layer (at a boundary of the injected hydrogen fuel and the injected air) formed at the outlet (Kraemer, 110) of the air admission duct (Kraemer, 64).
	
Regarding claim 15, Kraemer in view of Abd El-Nabi and HORI KAWA teaches the invention as claimed and as discussed above. Kraemer further teaches a direct fuel injection system (32) for injecting a hydrogen fuel (p. 3, [0029]) into a gas turbine combustor (30), the direct fuel injection system (32) comprising a plurality of fuel injector (annotated Fig. 7), each of which (see claim interpretation in claim objection; each fuel injector of the plurality of fuel injector in annotated Fig. 7) includes: 
an air admission duct (64) having an outlet (110) for delivering the air into the gas turbine combustor (30) and a central axis (annotated Fig. 7) extending from said inlet (annotated Fig. 7) to said outlet (110); 
a plurality of fuel admission apertures (108s) that are located around a periphery (Fig. 7 and the opening 108 may be disposed adjacent to the opening 110, p. 5, [0043]) of the outlet (110) of the air admission duct (64), the plurality of fuel admission apertures (108s) being configured to inject the
hydrogen fuel (p. 3, [0029]) within an angle toward the outlet of the air admission duct (p. 5, [0043]).
Kraemer in view of Abd El-Nabi and HORI KAWA discussed so far does not teach a single fuel admission aperture is configured to inject the hydrogen fuel parallel to the central axis.
However, Abd El-Nabi further teaches a fuel injection system (308) comprising a plurality of fuel injectors (158s), each fuel injectors (each 158) of the plurality of fuel injectors (158s) includes: an air admission duct (pipe 148 is configured to deliver a mixture 128 comprising an air, [0027]), a plurality of fuel admission apertures (154s) that are located surround (as shown in Fig. 3) of the outlet (164) of the air admission duct (pipe 148) and configured to inject a fuel ([0024]) within an angle toward the outlet of the air admission duct (direction 196 as shown in Fig. 4). Abd El-Nabi also teaches an alternative embodiment of the fuel injection system comprising a single fuel admission aperture (annular gas 254) that is located continuously and completely around (annular gas 254) the periphery (a circumference 265) of the outlet (264) of the air admission duct (pipe 148) and is configured to inject the fuel ([0040]) parallelly (as shown in Fig. 6) rather than the plurality of openings (154s) inject a fuel ([0024]) within an angle toward the outlet of the air admission duct (direction 196 as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Kraemer in view of Abd El-Nabi and HORI KAWA with the further teaching of Abd El-Nabi’ single fuel admission aperture (Abd El-Nabi, annular gas 254) instead of the plurality of fuel admission apertures (Kraemer, 108s), wherein the single fuel admission aperture (Abd El-Nabi, annular gas 254) is located continuously and completely around (Abd El-Nabi, annular gas 254) the periphery (Kraemer, edge of the outlet 110) of the outlet (Kraemer, 110) of the air admission duct (Kraemer, 64) and is configured to inject the hydrogen fuel (Kraemer, p. 3, [0029]) parallel (Abd El-Nabi, as shown in Fig. 6) to the central axis (Kraemer, annotated Fig. 7) for the same reason as discussed above for claim 14.  

Regarding claim 21, Kraemer in view of Abd El-Nabi and HORI KAWA teaches the invention as claimed and as discussed above. Kraemer further teaches a direct fuel injection system (32) for injecting a hydrogen fuel (p. 3, [0029]) into a gas turbine combustor (30), the direct fuel injection system (32) comprising a plurality of fuel injector (annotated Fig. 7).
Kraemer in view of Abd El-Nabi and HORI KAWA discussed so far does not teach each fuel injector block of the plurality of fuel injector blocks has a hexagonal outer profile in a plane of tessellation.
However, HORI KAWA  further teaches a fuel injection system (12) comprising a plurality of fuel injector blocks (30s) to inject a hydrogen fuel (p. 1, [0004]) to a gas turbine combustor (11), each fuel injector block (each 30) of the plurality of fuel injector blocks (30s) includes a fuel injector (31), wherein each fuel injector block (30) of the plurality of fuel injector blocks (30s) has a hexagonal outer profile (as shown in Fig. 3) in a plane of tessellation (according to WordNet, tessellation means the careful juxtaposition of shapes in a pattern; a plane of tessellation is the plan 22 as shown in Fig. 3) and is configured to be provided with a hydrogen fuel ([0004]) and a number of the plurality of fuel injector blocks can be changed ([0051]) depending on the running state of the gas turbine (100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Kraemer in view of Abd El-Nabi and HORI KAWA with the further teaching of HORIKAWA's plurality of fuel injector blocks (HORI KAWA, 30s) for the fuel injection system (Kraemer, 32) and each fuel injector block of the plurality of fuel injector block (HORIKAWA, 30s) comprising a fuel injector (Kraemer, annotated Fig. 7), wherein the each fuel injector block (HORIKAWA, 30) has a hexagonal outer profile (HORIKAWA, as shown in Fig. 3) in a plane of tessellation (according to WordNet, tessellation means the careful juxtaposition of shapes in a pattern; HORIKAWA, a plane of tessellation is the plan 22 as shown in Fig. 3) and is configured to be provided with a hydrogen fuel (Kraemer, p. 3, [0029]) for the same reason as discussed above for claim 14.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered.
Applicant’s arguments with respect to the 103 rejection of amended claim 14 are moot because a new ground of rejection with a new reference is applied to the current Office Action, see above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741  

                                                                                                                                                                                                      /EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741